16 A.3d 1137 (2011)
Joseph SALERA, Appellant
v.
STATE FARM FIRE AND CASUALTY COMPANY, Appellee.
James Mee, Appellant
v.
Safeco Insurance Company of America, Appellee.
Ihor Helo and Diane Helo, h/w, Appellants
v.
Encompass Insurance, Appellee.
Karol DiCicco, Appellant
v.
Allstate Insurance Company, Appellee.
Richard Crowley and Patti Crowley, h/w, and Adam Skelding and Cheri Skelding, h/w,
v.
The Travelers Property Casualty Insurance Company.
Appeal of Adam Skelding and Cheri Skelding.
Nos. 35 EAP 2010, 36 EAP 2010, 37 EAP 2010, 38 EAP 2010, 39 EAP 2010,
Supreme Court of Pennsylvania.
March 16, 2011.


*1138 ORDER

PER CURIAM.
The appeals are dismissed as having been IMPROVIDENTLY GRANTED.